Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to claim 11, the combination of Moore and Mallardi, representing the closest prior art to the claimed invention, does not disclose the newly added limitation of the lateral edge portions of the headgear having only a two-layer construction formed by one layer of the face contacting side of the cover and one layer of the non-face contacting side of the cover. Since Moore and Mallardi specifically teach away from such a construction, so that the seam edge(s) (seam allowance 31 of Moore or seams 16, 18 of Mallardi) is/are folded inward into the hollow of the cover and not in contact with the face, it would not have been obvious to modify the strap cover of Moore/Mallardi to be constructed in the claimed manner.  Thus, claims 11-14 are allowed.
As to claim 15, the combination of Gunaratnam, Moore, and Mallardi (see pages 8-11 of the Non-Final rejection mailed September 28, 2021), representing the closest prior art to the claimed invention, does not disclose the newly added limitation of the lateral edge portions of the headgear having only a two-layer construction formed by one layer of the face contacting side of the cover and one layer of the non-face contacting side of the cover.  Since Moore and Mallardi specifically teach away from such a construction, so that the seam edge(s) (seam allowance 31 of Moore or seams 16, 18 of Mallardi) is/are folded inward into the hollow of the cover and not in contact 
As to claim 33, the combination of Gunaratnam, Moore, and Mallardi (see pages 16-19 of the Non-Final rejection mailed September 28, 2021), represent the closest prior art to the claimed invention.  However, the combination does not disclose the newly added limitation that, in the opposing lateral edge portions of the face contacting side and the non-face contacting side of the fabric covering, the second surface of the face-contacting side of the fabric covering is directly adhered to the first surface of the non-face contacting side of the fabric covering.  Since Moore and Mallardi specifically teach away from such a construction, so that the seam edge(s) (seam allowance 31 of Moore or seams 16, 18 of Mallardi) is/are folded inward into the hollow of the covering and not in contact with the face, it would not have been obvious to modify the strap covering of Moore/Mallardi to be constructed in the claimed manner.  Thus, claims 33-40 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479. The examiner can normally be reached Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785